Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings provided are not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reactor base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends amending to “a reactor base.” 
Claims 2-11 depend from Claim 1, and incorporate its deficiencies.
The term "smaller" in claim 2 is a relative term which renders the claim indefinite.  The term "smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the mouthpiece is smaller than.
Claim 5 recites the limitations “the primary pulley,” “the belt,” and “the geared motor.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 is rejected because it is unclear whether the list is listed in the alternate.  The Office recommends amending to add the conjunction “or” between polystyrene and phenolic. 
Claim 8 uses the optional language “may be” making it unclear whether the list of materials are required by the claim or are merely exemplary.  The Office recommends amending “may be” to “is selected from” to clarify the language of the claim.
Claim 9 recites the limitation "the insulator.”  There is insufficient antecedent basis for this limitation in the claim.  Only the “insulation layer” has been introduced in the claim.  The Office recommends amending to “the insulation layer.” 
Claim 10 recites the limitations "the calcium hydroxide hose” and “the calcium hydroxide connector.”  There is insufficient antecedent basis for these limitations in the claim. The Office recommends amending “the” to “a” so that the elements are properly introduced.
Claim 11 recites the limitation “the steam/pressure outlet valve.” There is insufficient antecedent basis for this limitation in the claim.  The Office recommends amending “the” to “a” so that the element is properly introduced.
Regarding Claim 11, it is unclear how the recited pressure inlet, connector, and outlet hose are situated within the apparatus.  Details of the pressure inlet, including whether it is connected to the compressor or an alternate pressure source, should be included such that the set-up of the intended apparatus is reasonably clear. Because it could not be determined how the elements fit within the claimed apparatus, no art rejection was attempted on this Claim. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0296844 to Eloy Vaz Camera.
Regarding Claim 1, Vaz Camara teaches a nixtmalization reactor which rotates about a shaft, includes a resistor, and a reactor insulation layer. (Vaz Camara‘844, para. [0051]-[0057], Fig. 1, 6a).  The device includes a compressor which introduced pressure via a valve. (Id. at para. [0067]). The reactor is connected to a base by means of bearings. (Id. at para. [0039]). 
Vaz Camara does not expressly teach a water tank communicating with a lime container which feeds the reactor by means of a calcium hydroxide inlet valve.  However, Vaz Camara suggests an optional water and lime dispenser, controlled by a valve. (Id. at para. [0042], para. [0063], Fig. 9).  Given this express suggestion, it would have been obvious to the person of ordinary skill in the art at the time In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  The rearrangement of parts in the instant case is not expected to modify the operation of the device (as precise water and lime levels can still be introduced into the reactor via metering), such a choice is a design choice, and thus cannot give rise to allowable subject matter. 
Regarding Claim 2, there is a mouthpiece for inlet or outlet of produce, and cover having a handle (equivalent to a lever), and a seal (equivalent to a gasket). (Id. at para. [0059] and Fig. 7a and 7b). 
Regarding Claim 3, the cover comprises a latch. (Id. at para. [0059]).
Regarding Claim 5, a motor is taught. (Id. at para. [0049]).  The use of pulleys, belt, and a motor gear is implied by the use of a motor to rotate the reactor.  The person of ordinary skill in the art at the time of filing would recognize that pulleys, belt, and gear can translate rotational force in a linear direction, in situations where a motor cannot be placed directly centered on the axis of rotation.  Such a person would recognize such a setup from common mechanical implements, such as a belt driven alternator driven off of a crankshaft on an internal combustion engine.
Regarding Claim 6, the foregoing reference is silent on the composition of the water tank.  However, the person of ordinary skill in the art would have found it obvious to utilize stainless steel or aluminum, because the art recognizes that these substances are food safe. (Id. at para. [0047]).
Regarding Claim 7, the forgoing reference teaches a water tank, but is silent on an insulation layer.  However, the prior art recognizes that insulating vessels prevents wasting energy. (Id. at para. [0057]).  Given that the prior art recognizes an energy benefit for insulation, it would have been obvious for the person of ordinary skill in the art at the time of filing to insulate the water tank, to avoid the passive transfer of heat in the system. 
Regarding Claim 8, the foregoing reference does not teach wherein the insulation is mineral wool.  However, the prior art recognizes that ceramic fiber (equivalent to mineral wool) is an effective insulator in nixtamalization processes. (Id. at para. [0057]).  It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize this material, as it is expressly noted as useful in the process employing the apparatus. 
Regarding Claim 9, the foregoing reference is silent on a structure layer configured to support the tank and protect the insulation in the water tank. However, the use of a structure layer (here steel plates) is noted in the protection and support of a vessel used in the nixtamalization reactor. (Id. at para. [0077]).  It would have been obvious to the person of ordinary skill in the art at the time of filing to apply these technologies to the water tank, since the protection of the water tank will lead to a longer useful life of that component. (Id.)
Regarding Claim 10, the foregoing reference teaches a water valve (1b) connected to the tank (1), a lime container (9),  a calcium hydroxide hose (not numbered but visible between (9) and (9b)). (Id. at Fig. 9). While the reference does not teach that the water valve passes directly to the lime container, an alternate arrangement in which the water tank communicates directly with the lime container, and an aqueous mixture is then fed into the container through a single valve can be envisioned through a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  The rearrangement of parts in the instant case is not expected to modify the operation of the device (as precise water and lime levels can still be introduced into the reactor via metering), such a choice is a design choice, and thus cannot give rise to allowable subject matter.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaz Camara ‘844 as applied to claim 1 above, and further in view of U.S. Patent 2,231,856 to Wetter. 
The foregoing reference does not teach that the water tank contains a condensing coil and a water float.  However, Wetter teaches a condensing coil and water float utilized in refrigeration.  (Wetter, col. 1, ln. 11-29).  It would have been obvious to the person of ordinary skill in the art at the time of filing to combine the system of Wetter into the apparatus of Vaz Camara ‘844, to provide the advantage of Wetter: refrigeration of the water supplied into the vessel.
Conclusion
In view of the foregoing rejections, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772